NOTE; This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALLERGAN, INC.,
Plaintiff-Cr0ss Appellant, '
V.
SANDOZ INC., ALCON LABORATORIES, INC.,
ALCON RESEARCH, LTD., ALCON, INC., AND
FALCON PHARMACEUTICALS, LTD.,
Defendan,ts-Appellants,
AN1) _
APOTEX, INC. AND APOTEX, CORP.,
Defendants-Appellants,
AND
WATSON LABORATORIES, INC.,
Defendan.t-Appellant,
2011-1619, -1620, -1635, -1639, 2012-1005, -1013
Appeals from the United States District C0urt for the
Easte1'n District of Texas in consolidated case n0. ()9-CV-
0097, Judge T. J0hn Ward.
ON MOTION

TROPP V. CONAIR CORPORATION 2
AND
MAGELLAN’S INTERNATIONAL TRAVEL
CORPORATION,
Defen,dant-Appellee,
AND
TUMI, INC.,
Defendo:n,t-Appellee,
AND
WORDLOCK, INC.,
Defendcmt-Appellee,
AND
EAGLE CREEK, A DIVISION 0F VF OUTDOOR,
INC. AND OUTPAC DESIGNS INC.,
Defendcmts.
2011-1583
Appea1 from the United States District Court for the
Eastern District of New York in case no. 08-CV»4446,
Judge Eric N. Vitalian0.
ON MOTION
ORDER
Turni, lnc. moves to withdraw Gary M. Butter as
counsel of record and to substitute Neil Sirota as principal
attorney
Up0n consideration thereof
IT ls ORDERED THAT: